IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 8, 2009

                                     No. 09-30233                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



VICTOR G. THERIAULT

                                                   Plaintiff - Appellant
v.

FIA CARD SERVICES, N.A., formerly known as MBNA America Bank,
National Association

                                                   Defendant - Appellee




               Appeal from the United States District Court for the
                          Eastern District of Louisiana
                               No. 2:07-CV-2978


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       By December 2006, Victor G. Theriault became delinquent on his open-
ended credit card account with FIA Card Services, N.A. (formerly known as
MBNA America Bank, N.A.) (“FIA”). FIA brought the matter to the National
Arbitration Forum (“NAF”) for arbitration. On April 3, 2007, NAF issued an
arbitration award in favor of FIA. Theriault challenged the arbitration award



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-30233

in district court and alleged that FIA violated the Truth in Lending Act (“TILA”),
15 U.S.C. § 1601, et seq. and breached its contract with Theriault. The district
court dismissed Theriault’s claim against FIA and confirmed the arbitration
award against him. We affirm the district court’s judgment.
      Theriault failed to establish grounds for vacating the arbitration award
under 9 U.S.C. § 10, thus the district court did not err in confirming the
arbitration award. In his July 2006 letter to FIA, Theriault failed to comply
with TILA, specifically he failed to comply with § 1666(a)(1)(3).        Because
Theriault’s complaint to FIA did not set forth the reasons that he believed the
statement from FIA contained a billing error, FIA was not required to abide by
the remedial steps within TILA prior to initiating arbitration. Therefore, there
is no merit to Theriault’s claim that FIA violated TILA.
      Theriault also argues that the district court ruling should be overturned
because FIA violated Local Rule 7.2E of the Uniform Local Rules of the United
States District Courts for the Eastern, Middle, and Western Districts of
Louisiana. Rule 7.2E requires that motions must be filed fifteen days prior to
the notice hearing date. The record indicates that FIA filed its motion for
summary judgment on June 10, 2008. R. 176. The scheduled hearing date for
the summary judgment motion was June 25, 2008. R. 173. Based on these facts,
FIA was in compliance with Rule 7.2E. Even if FIA was not in compliance with
Rule 7.2E, Theriault did not object to FIA’s motion for summary judgment on the
ground that FIA violated Rule 7.2E.


                                CONCLUSION
      For the above reasons, we affirm the judgment of the district court.




                                        2